468 F.2d 618
UNITED STATES of America, Plaintiff-Appellee,v.Billy Ray RUSSELL, Defendant-Appellant.
No. 72-2162 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Oct. 26, 1972.

Benjamin B. Spratling, III, Birmingham, Ala.  (Court-Appointed), for defendant-appellant.
Wayman G. Sherrer, U. S. Atty., Albert C. Bowen, Jr., Asst. U. S. Atty., Birmingham, Ala., for plaintiff-appellee.
Before BELL, DYER and CLARK, Circuit Judges.
PER CURIAM:


1
Appellant was convicted of stealing government property having a value in excess of $100.00. 18 U.S.C.A. Sec. 641.  His assignments of error center on alleged violations of his rights under Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966), and alleged procedural errors in the determination of his Miranda rights by the district court.  We find no violation of Miranda.  We find no departure from the procedural requirements of Jackson v. Denno, 378 U.S. 368, 84 S.Ct. 1774, 12 L.Ed.2d 908 (1964), nor other procedural error in the assessment by the district court of appellant's Miranda rights.  There was no error in the test applied by the court to determine the voluntariness vel non of the confession.  Moreover, the failure to charge in the literal language of 18 U.S.C.A. Sec. 3501(a) as it applies to the weight to be given by the jury to a confession, was not error.


2
Affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409